Citation Nr: 1716859	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability. 

2.  Entitlement to an initial rating, in excess of 10 percent, for a right knee sprain. 

3.  Entitlement to an initial rating, in excess of 10 percent, for a lumbar spine sprain. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1997 through February 2005. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing, held at the RO in Boston, Massachusetts.  A transcript of this hearing has been reviewed and associated with the claims file. 

The Veteran's appeal has previously been before the Board.  In a February 2016 remand directive, the AOJ was requested to provide Veteran with updated VA examinations for his bilateral hearing loss, right knee sprain, and lumbar spine sprain disabilities.  The AOJ was further directed to obtain updated treatment records for the Veteran's right knee and lumbar spine disabilities, including private treatment records from the Veteran's chiropractor.  A review of the Veteran's claims file indicates the Veteran was provided with updated VA examinations.  However, the record does not show any indication that the proper development actions were taken by the AOJ to obtain the specified private medical records identified in the Board's February 2016 remand.  Therefore, and as will be discussed in greater detail below, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that as part of the February 2016 remand, the Veteran was granted a compensable evaluation for his left lower extremity radiculopathy, as a complication of his lumbar spine strain.  Specifically, in a June 2016 Rating Decision, the Veteran was granted service connection and assigned a 20 percent disability evaluation for left lower extremity radiculopathy, effective March 12, 2010.  Neither the Veteran nor his representative has yet expressed disagreement with the assigned disability rating.  In July 2016, the Veteran and his representative were advised of this award of service connection for left lower extremity radiculopathy and the assigned rating.  The notice letter reports that the Veteran was sent the form for filing a notice of disagreement, if he disagreed with the decision.  However, no notice of disagreement was filed.  Under VA regulations, as of March 24, 2015, a notice of disagreement must be filed on the proper form.  38 C.F.R. § 20.201(a).  

Furthermore, in December 2016, the Veteran's representative submitted a post-remand brief, which argued in support of the assignment for increased ratings for the Veteran's right knee and lumbar spine disabilities and for the assignment of a compensable rating for the Veteran's bilateral hearing loss disability.  The Board notes that this post-remand brief expressed no disagreement with or advanced any arguments with regard to the assigned rating for the left lower extremity radiculopathy.  Therefore, this issue is not presently before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Once again, the Board observes issue of entitlement to service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over this claim, it is once again referred to the AOJ for appropriate action. 

The issues of entitlement to increased ratings for the Veteran's right knee and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the period on appeal, the Veteran had, at worst, Level IV hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in June 2007 and March 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Pertinent to the VA's duty to assist, the record reflects that VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and VA examination reports.  For his part, the Veteran has submitted personal statements, statements from friends and his employer, and arguments from his representative.  To date the Veteran has not alleged he has sought or received treatment for his bilateral hearing loss disability at any private medical facility.  

The Veteran was additionally afforded VA examinations in October 2007 and April 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these examinations are adequate for ratings purposes, because the examiners provided audiological testing that was sufficient for the proper application of the rating criteria for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 354, 349 (1992). 

The Court has held, that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A review of the VA examinations of record indicates the April 2016 VA audiological examination properly addresses the functional impacts of the Veteran's hearing loss.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that this medical opinion is adequate to decide the claim on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in February 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2016 remand, the AOJ provided the Veteran with an updated VA audiological examinations for his bilateral hearing loss disability.  As for updated treatment records, the AOJ obtained updated VA treatment records from the Wilkes-Barre VA Medical Center ("VAMC"), the Boston VAMC, and the Bedford VAMC.  For his part, the Veteran has not identified or provided any private treatment records, for his bilateral hearing loss disability, since the Board's February 2016 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives concerning the Veteran's bilateral hearing loss disability claim.    

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to an Increased Rating for a Bilateral Hearing Loss Disability: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is May 29, 2007.  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  As discussed above, the April 2016 VA examination included a discussion about the functional effects of the Veteran's hearing loss disability.  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant law to the Veteran's current claim, the Board finds the Veteran has not had a compensable bilateral hearing loss disability at any time during the period on appeal.

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable disability evaluation.  In statements to the Board, the Veteran describes symptoms of difficulty hearing at home and difficulty hearing sounds in noisy environments.  See e.g.  December 2015 Hearing Transcript.  Additionally, the Veteran reports symptoms of headaches and ear pain due to his hearing aids, which he states picks up on loud ambient noises.

The Veteran was afforded a VA examination and audiological testing in October 2007.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
45
50
50
42.5
LEFT
40
45
50
50
46.25

The average pure tone threshold in the Veteran's right ear was approximately 43 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 46 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 90 percent score in his right ear, and a 92 percent score for the left ear.  These audiometric findings equate to Level II hearing loss in the right ear, and Level I hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The Board additionally considered the results of this October 2007 VA audiological examination under the provisions of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, the audiological testing conducted at this examination did not report that the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3. 

The Veteran was afforded a second VA examination in April 2016.  Audiometric testing was conducted once more and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
60
55
52.5
LEFT
40
55
60
55
52.5

The average pure tone threshold for both the Veteran's left and right ears was approximately 53 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 82 percent score in his right ear, and a 90 percent score for the left ear.  These audiometric findings equate to Level IV hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Similarly, the Board has again considered the provisions and applicability of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, the results of the Veteran's April 2016 VA examination did not produce evidence demonstrating an exceptional pattern of hearing loss, in either the left or right ear.  Consequently, the Board finds the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.3.  

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  As the Court of Veterans Appeals ("CAVC/Court") has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extra-schedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. at 115-116.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, the Veteran and his representative have argued that the assignment of an extra-schedular rating is appropriate.  See December 2016 Brief.  Specifically, the Veteran contends his bilateral hearing loss disability causes him to experience frequent headaches, which have resulted in "marked interference with his employment" as he will take sick leave from work.  During the Veteran's April 2016 VA examination, the examiner reported the Veteran experiences difficulty hearing in noisy environments, such as restaurants.  The VA examiner further noted the Veteran wears hearing aids.  

The Veteran has additionally submitted statements from family and friends, which further described the functional effects of his bilateral hearing loss disability.  For example, in a February 2016 statement, the Veteran's wife reported he often chooses not to wear his hearing aids, as he complains road noise, such as sirens, cause painful sounds in his ears and will cause him to have headaches.  Similar reports were submitted by the Veteran's co-worker Mr. M.S., who reported the Veteran has states his hearing aids are not helpful in "loud ambient environments" and that the Veteran reported experiencing headaches often when using his hearing aids.  See January 2016 Statement from M.S.  The Veteran's employer additionally noted the Veteran has taken sick leave from work due to headaches caused by his hearing aids.  See December 2015 Letter from Supervisor. 

Even considering these credible lay statements and assertions, the Board finds there is no evidence of an exceptional or unusual circumstance which would warrant referral for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.
Significantly, the Court recently observed that the rating criteria for hearing loss, as set forth in 38 C.F.R. §§ 4.85 and 4.86, "unlike a majority of the conditions in VA's rating schedule, do not list any specific symptoms or functional effects."  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  However, the Court acknowledged that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Id. at *7, discussing the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The Court stated that, "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id. at *7.  Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise, are symptoms contemplated in the current schedular rating criteria.

Although the rating criteria adequately contemplate the functional effects of difficulty hearing and understanding speech, the Court stated it could not conclude that the rating schedule, on its face, contemplates additional effects and symptoms.  Doucette, at 4-5, 20.  The decision emphasized that the rating criteria do not contemplate all possible functional impairment due to hearing loss, stating that "a hearing loss claimant could provide evidence of numerous symptoms ..., and the Board would be required to explain whether the rating criteria contemplate those functional effects."  Id. at *13.

In this regard, the Board observes the Veteran has reported additional symptoms of headaches and ear pain.  However, the Board observes the Veteran's medical records note a history of a traumatic brain injury ("TBI"), with persistent symptoms of headaches.  See Boston VAMC Records; see also April 2016 VA Examination.  To date, no medical provider or examiner has affirmatively attributed the Veteran's reported headaches to his bilateral hearing loss disability.  Rather, in an October 2014 VA Examination for neurological disorders, the examining physician found the Veteran's headaches were etiologically related to his past history of concussions and an in-service TBI.  That these symptoms have not been attributed or linked to the Veteran's bilateral hearing loss strongly suggests that no attribution is warranted.

Furthermore, during the Veteran's April 2016 VA Audiology Examination, he denied any symptoms of headaches or ear pain, as a result of his bilateral hearing loss disability.  A lack of notation where it would be expected, to include during treatment or examination, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

As for the Veteran's remaining symptoms of noise sensitivity and ear pain, the Board finds the Veteran's symptoms have resolved with the use of new hearing aids.  See Boston VAMC Records.  Specifically, following his April 2016 VA Audiology Examination, the Veteran was fitted for new hearing aids.  The treatment note states that the Veteran was given Autocon Deltas hearing aids, which were computer chipped and frequency matched to his hearing deficit.  These hearing aids were administered because the Veteran reported his previous hearing aids picked up on a lot of surrounding nose, such as winds.  Furthermore, the treatment note states the Veteran was fitted for a modified ear mold, due to the anatomy of his ear canals being very narrow.  The Veteran reported some initial discomfort with the fitting of each hearing aid, but stated the pain quickly resolved. A thorough review of the evidentiary record does not indicate the Veteran has since reported any symptoms of continuing ear pain or excessive background noises.

Lastly, the Board observes that the Veteran's wife has reported he exhibits symptoms of social isolation.  See February 2016 Statement from C. L.  However, the Board finds that this is a symptom contemplated by the rating schedule.  In her statement to the Board, the Veteran's wife states he has a tendency to isolate himself because of his difficulty hearing speech and difficulty hearing in noisy environments.  Therefore, as these symptoms are directly related to difficulty hearing, the Board finds it is contemplated by the rating schedule.

Therefore, since the Veteran's disability picture for his service-connected bilateral hearing loss disability is contemplated by the rating schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 116;  See also 38 C.F.R. § 3.321 (b)(1).  Although the Veteran has alleged the symptoms of his bilateral hearing loss disability interfere with employment, the evidence does not suggest there is marked interference.  Rather, the Veteran's employer has described him as a "high performing employee."  See December 2015 Statement from A.O.  There also is no evidence of frequent treatment or evaluation of hearing loss-much less, repeated hospitalization-or evidence that the disability is otherwise exceptional or unusual.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied.  


REMAND

The Board recognizes that the Veteran's claim has previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim for increased ratings of his right knee and lumbar spine disabilities must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim. 

The Board observes the AOJ did not substantially comply with the Board's February 2016 remand directives for obtaining additional private medical records.   Specifically, the Boards' February 2016 remand requested the AOJ obtain all pertinent outstanding medical treatment records, to include all private medical treatment records from the Veteran's "personal doctor" and his chiropractor, Dr. M.C.  The Remand further requested the AOJ document all attempts to obtain such records and that the AOJ should notify the Veteran if they were unable to obtain such medical records.  

In response to the Board's February 2016 remand, the AOJ contacted the Veteran on March 11, 2016 via telephone, in order to clarify the name of Dr. M.C.  See March 2016 Report of Contact.  Thereafter, the AOJ mailed the Veteran a VCAA notice letter, alerting him of the information and evidence not of record that is necessary to substantiate the claim.  See March 2016 Correspondence.  Without a second attempt to contact the Veteran or soliciting any authorization for release of information, the AOJ issued a Rating Decision and Supplemental Statement of the Case in June 2016. 

The VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should make a second attempt at requesting an updated authorization from the Veteran.  

Additionally, subsequent to the Board's February 2015 Remand, the Veteran was provided with a VA examination for his right knee disability in April 2016.  Although this examination was fairly recent and contemporaneous in time, the Board finds the examination was not fully adequate.  Specifically, subsequent to the April 2016 VA knee examination the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the April 2016 VA knee examination, nor any available VA or private treatment records demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

Therefore, a new VA knee examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should make a second attempt to obtain outstanding treatment records pertinent to the Veteran's claim, to include private treatment records from Dr. M.C., and any other private physician identified by the Veteran.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the private medical records from Dr. M.C.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

The AOJ should additionally obtain all updated treatment records from the Boston VA Medical Center, Wilkes-Barre VA Medical Center, Bedford VA Medical Center, and any other VA facility where the Veteran seeks medical treatment.  

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination, to assess the current severity and manifestations of the Veteran's service-connected right knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement on the effect of the Veteran's service-connected right knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims for increased ratings of the Veteran's right knee and lumbar spine disabilities.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


